ACCEPTED
                                                                                               03-15-00451-CV
                                                                                                       7056429
                                                                                    THIRD COURT OF APPEALS
                                                                                               AUSTIN, TEXAS
                                                                                          9/23/2015 1:17:27 PM
                                                                                             JEFFREY D. KYLE
                                                                                                        CLERK
                                 NO.  03-­‐‑15-­‐‑00451-­‐‑CV  
                                                 
                                                                          FILED IN
ANGELA  BROOKS-­‐‑BROWN                             §               IN  THE  THIRD  
                                                                   3rd COURT OF APPEALS
                                                    §                  AUSTIN, TEXAS
                                                                   9/23/2015 1:17:27 PM
v.                                                  §           COURT  OF  APPEALS  
                                                                     JEFFREY D. KYLE
                                                    §                      Clerk

USAA  TEXAS  LLOYD’S  COMPANY   §                                   AUSTIN,  TEXAS  
  
             AMENDED  CERTIFICATE  OF  CONFERENCE  RE:  
     APPELLANT’S  MOTION  TO  EXTEND  TIME  TO  FILE  BRIEF  
                                                 
     I  certify  that  I  conferred  with  Lisa  Songy  on  September  23,  2015  and  

she  does  not  oppose  Appellant’s  Motion  to  Extend  Time  to  File  Brief.  

  
                                               /s/  Danny  Ray  Scott  
                                                ______________________________  
                                                Danny  Ray  Scott      
  
                             




                                                                              Page 1 of 2  
                            CERTIFICATE  OF  SERVICE  
  
        I   hereby   certify   that   a   true   and   correct   copy   of   the   foregoing  
document  was  served  on  the  parties  listed  below  electronically  though  the  
court’s  electronic-­‐‑filing  manager  on  September  23,  2015:  
  
Lisa  A.  Songy  
TOLLEFSON  BRADLEY  MITCHELL  &  MELENDI,  LLP  
2811  McKinney  Avenue,  Suite  250  West  
Dallas,  Texas  75204  
E-­‐‑Mail  Address:  LisaS@tbmmlaw.com  
  
  
                                                   /s/  Danny  Ray  Scott  
                                                  ______________________________  
                                                  Danny  Ray  Scott      




                                                                                   Page 2 of 2